
	
		I
		111th CONGRESS
		2d Session
		H. R. 4441
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to bar the
		  admission of aliens from countries determined to be state sponsors of
		  terrorism, to prohibit the use of funds to transfer enemy combatants detained
		  at Naval Station, Guantanamo Bay, Cuba, to facilities in the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Terrorist Entry Program Act of
			 2010.
		2.Treatment of
			 nationals of state sponsors of terrorism
			(a)In
			 general
				(1)AmendmentChapter 9 of title II of the Immigration
			 and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the
			 following new section:
					
						295.Treatment of nationals of state sponsors of
		  terrorism(a)In
				generalNo nonimmigrant or
				immigrant visa may be issued, or nonimmigrant or immigrant status otherwise
				provided, other than a visa or status described in section 101(a)(15)(A) or
				201(b)(2)(A)(i), to any alien who is a national of, or residing in, a country
				that is determined to be a state sponsor of terrorism, except the Secretary of
				Homeland Security (or the consular officer, in the case of an application for a
				visa) may, on a case-by-case basis, waive the application of this subsection in
				the case of an alien who—
								(1)requires examination or treatment for an
				emergency medical condition (as defined in section 562(d) of the Illegal
				Immigration Reform and Immigration Responsibility Act of 1996 (8 U.S.C.
				1396(d))); or
								(2)is eligible for admission as a refugee
				under section 207 or for asylum under section 208.
								(b)State sponsor of
				terrorism defined
								(1)In
				generalIn this section, the
				term state sponsor of terrorism means any country the government
				of which has been determined by the Secretary of State under any of the laws
				specified in paragraph (2) to have repeatedly provided support for acts of
				terrorism. Such term shall apply to a country beginning on the date on which
				such determination takes effect and ending on the date on which such
				determination is withdrawn, terminated, revoked, or otherwise ceases to be
				effective.
								(2)Laws under which
				determinations were madeThe
				laws specified in this paragraph are the following:
									(A)Section 6(j)(1)(A)
				of the Export Administration Act of 1979 (or successor statute).
									(B)Section 40(d) of
				the Arms Export Control Act.
									(C)Section 620A(a) of
				the Foreign Assistance Act of 1961.
									(3)Treatment of
				Yemen
									(A)In
				generalFor purposes of
				subsection (a) and paragraph (1), Yemen shall be treated as a country that has
				been determined to be a state sponsor of terrorism.
									(B)TerminationThe treatment of Yemen under subparagraph
				(A) shall remain in effect until the Secretary of Homeland Security, in
				consultation with the Secretary of State, terminates such treatment
				upon—
										(i)determining that
				Yemen has sufficiently addressed terrorism issues within its borders and that
				the issuance of visas to aliens who are nationals of, or residing in, Yemen no
				longer poses a significant threat to the security of the United States;
				and
										(ii)submitting to the
				Congress a report that contains the reasons for such determination not later
				than 30 days after the determination is made.
										.
				(2)Clerical
			 amendmentThe table of
			 contents of the Immigration and Nationality Act is amended by inserting after
			 the item relating to section 294 the following:
					
						
							Sec. 295. Treatment of nationals of state
				sponsors of
				terrorism.
						
						.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date of the enactment of this Act and
			 shall apply to visas issued, or status provided, on and after such date.
				(b)RepealSection 306 of the Enhanced Border Security
			 and Visa Entry Reform Act of 2002 (Public Law 107–173) is repealed.
			3.Prohibition on
			 use of funds to transfer enemy combatants detained at Naval Station, Guantanamo
			 Bay, Cuba, to facilities in the United StatesNone of the funds appropriated or otherwise
			 made available to any Federal department or agency may be used to—
			(1)transfer any enemy
			 combatant detained by the United States at Naval Station, Guantanamo Bay, Cuba,
			 to any military or prison installation located in the United States; or
			(2)build, modify, or
			 enhance any facility in the United States for the purpose of housing any such
			 enemy combatant.
			
